Citation Nr: 0120804	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-16 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether [redacted] may be recognized as the helpless child of the 
veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from September 1951 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

[redacted] was not incapable of self-support due to permanent 
disabilities prior to attaining the age of 18 on January [redacted], 
1981.  


CONCLUSION OF LAW

[redacted] may not be recognized as the helpless child of the 
veteran under the applicable criteria.  38 U.S.C.A. § 101(4) 
(West 1991); Veterans Claims Assistance Act of 2000, (VCAA), 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 3.57, 3.356 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, the appellant and her representative 
have been provided a statement of the case informing them of 
what is necessary to establish that [redacted] is the helpless 
child of the veteran, as well as what evidence was considered 
in arriving at the determination.  The appellant has 
submitted multiple letters and additional evidence.  She has 
indicated that no further evidence is available and that she 
no longer desires to have a hearing, but wishes for the 
appellate process to continue.  There is no indication that 
any additional evidence exists that has not been obtained or 
that any further notification may be given that has not 
already been completed.  Therefore, the Board concludes that 
the VA has complied with the VCAA.  

The term child of the veteran means an unmarried person who 
is a legitimate child and, inter alia, who, before reaching 
the age of 18 years, became permanently incapable of self-
support.  38 C.F.R. § 3.57(a)(ii).  A child must be shown to 
be permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18 
years.  38 C.F.R. § 3.356(a).  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.  Principal factors for 
consideration are:  (1)  The fact that a claimant is earning 
his or her own support is prima facie evidence that he or she 
is not incapable of self-support.  Incapacity for self-
support will not be considered to exist when the child by his 
or her own efforts is provided with sufficient income for his 
or her reasonable support.  (2)  A child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when his or her condition was 
such that he or she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapacity of self-support otherwise established.  (3)  It 
should be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases, there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  (4)  The capacity of a child for self-support is 
not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involve no 
actual or substantial rendition of services.  38 C.F.R. 
§ 3.356(b)(1)(2)(3)(4).  

A review of the record reflects that [redacted] was born on 
January [redacted], 1963.  Therefore, he would have reached his 18th 
birthday on January [redacted], 1981.  

In September 1980, a request for approval of school 
attendance was received from the veteran indicating that [redacted] 
was enrolled in high school and that he was expected to 
graduate in June 1981.  A November 1980 notice to the veteran 
indicated that [redacted] would be 18 on January [redacted], 1981, and the 
amount the veteran had been receiving for [redacted] would be 
discontinued on his 18th birthday.  March 1987 and March 1990 
declarations of status of dependents, completed and submitted 
by the veteran, reflect that the veteran did not report that 
he had any children who were dependents.  

A review of the competent medical evidence of record 
indicates that [redacted] has been diagnosed with chronic 
undifferentiated schizophrenia.  This is the only disability 
that is identified as interfering with [redacted]'s ability to be 
self-supporting.  There is no competent medical evidence that 
indicates that [redacted] had any psychiatric disability prior to 
January [redacted], 1981.  Rather, all of the competent medical 
evidence indicates that [redacted] experienced a nervous breakdown 
in November 1982 and this was the first time that any 
psychiatric disorder was identified.  See January 1984 
reports by Mark A. Smith, M.D., and Patrick McGovern, Ph.D.  
The report by Dr. Smith reflects that [redacted] had graduated from 
high school with a C-plus average and went to school for a 
couple of years with approximately one-half year credit.  
[redacted] denied any significant medical history at that time.  
Although the appellant asserted, in her substantive appeal, 
that [redacted] has been incapable of self-support since the 
beginning of the 1980's, this is an apparent reference to his 
nervous breakdown in November 1982 and, in any event, the 
appellant is a lay person and not qualified to offer a 
medical diagnosis or medical etiology with respect to any 
psychiatric disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The appellant may have made this argument 
on the incorrect presumption that if [redacted] is currently shown 
to be incapable of self-support he would qualify as a 
helpless child, while the governing law and regulations 
require that he be shown to have been permanently incapable 
of self-support prior to reaching his 18th birthday on 
January [redacted], 1981.  

With consideration that there is no competent medical 
evidence indicating that [redacted] was permanently incapable of 
self-support prior to January [redacted], 1981, and evidence 
reflecting that he was in the process of completing high 
school at that time and any significant medical history being 
denied, and competent medical evidence indicating that onset 
of [redacted]'s psychiatric disorder was in November 1982, a 
preponderance of the evidence is against a finding that [redacted] 
was permanently incapable of self-support prior to reaching 
the age of 18 on January [redacted], 1981.  Accordingly, he may not be 
recognized as a helpless child of the veteran.  38 U.S.C.A. 
§ 101(4); 38 C.F.R. §§ 3.57, 3.356.  



ORDER

[redacted] may not be recognized as the helpless child of the 
veteran and the appeal is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

